DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments

The Amendment filed 06/25/2021 has been entered.  The following is a FINAL Office action in reply to the Amendments and Arguments.  

Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18, and 20 have been amended, 
Claims 2, 9, and 16 were previously cancelled, and 
Claims 1, 3-8, 10-15, and 17-20 are currently pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1, 3-8, 10-15, and 17-20, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1, 3-8, 10-15, and 17-20 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 3-8, 10-15, and 17-20 are directed to sending and receiving data to properly allocate compensation for advertising.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 3-8, 10-15, and 17-20 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 8 and 15, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a method, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claims 8 and 15, recites, in part, 
extracting,… …, meta-information stored in a smart attribute evaluation package (SAEP) posted by an advertisement server on the blockchain-based platform, the meta-information including at least a conversion parameter, a time-out period, and a reward, wherein the meta-information corresponds to a conversion associated with an advertisement displayed previously by a plurality of publishers;, 
receiving,… …, within the time-out period, a plurality of claims for the conversion from … … of one or more entities, wherein each of … … claims that a corresponding entity is a source of the conversion; (sending and receiving data to perform the abstract idea),
selecting, … …, a claim corresponding to a publishers from the plurality of claims based on the conversion parameter and information included in the plurality of claims, wherein the publishers is identified as the source of the conversion; and, and
transmitting, … …, information related to the selected claim to an advertiser.  (sending and receiving data to perform the abstract idea).
These limitations set forth a concept of sending and receiving data to properly allocate compensation for advertising.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the Figures 2 and 11 and their related text and Paragraphs and 0100-0106 of the specification detail any combination of a generic computer system program to perform the method.  Further paragraph 0101 specifically states that “Computer 1100 may be a general purpose computer …” and Computer 1100 is the computer/system that the present invention operates upon.  The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 3-7, 10-14, and 17-20 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1, 3-8, 10-15, and 17-20 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Response to Arguments

Applicant disputes the 101 rejection.  Applicant sates “… at least these features are not directed to mathematical concepts, extend far beyond methods of organizing human activity, and cannot be performed in the human mind.” The examiner respectfully disagrees with the assertion since Mathematical Concepts and Organizing Human Activity are separate categories of Abstract Ideas.  Therefore since the concept cannot be readily performed in the human mind is irrelevant to the concept of “Organizing Human Activity” which is the category that Examiner states the inventive concept fits.  
  
Applicant disputes the 101 rejection because like McRO.  “as an ordered combination, without ignoring the requirements of the individual steps”.  The examiner respectfully disagrees and asserts that McRO was eligible because there was a technological improvement.  Examiner finds that the “improvement” to which the Applicant refers is a mathematical/algorithmic improvement and/or a business improvement rather than an improvement to a technology or technical field.  Furthermore, Applicant has not provided any evidence that the programming related to their “improvement” would entail anything atypical from conventional programming.  And, as the Federal Circuit clearly stated, “after Alice, there can remain no doubt:  recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”  DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1256 (Fed. Cir. 2014).  

Please note, if applicant would positively recited the actual blockchain functionality that improves the operation and the distributed architecture the 101 rejection may be obviated.    

Regarding Applicant’s assertion regarding “Berkheimer”, it is only functionality that is routine and conventional and the examiner has noted in the rejection the relevant court cases for routine and conventional computer functionality.  

Novelty - The prior art teaches the limitations of the claims but does not explicitly teach the combination of steps and the argument that the combination of concepts is unique it would not have been obvious to one of ordinary skill in the art to combine the references to produce the invention has merit.  Combining these references, in the particular order, and the particular pieces of each reference to arrive at the invention would not have been obvious to one of ordinary skill at the time of the invention.  Therefore the claims could be potential novel over the prior art of record.  

All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above.    

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681